Citation Nr: 0734339	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left varicocele ligation.

2.  Entitlement to service connection for avascular necrosis 
of the left hip as secondary to service-connected left 
varicocele ligation.

3.  Entitlement to service connection for gouty arthritis and 
alteral meniscal tear status post partial lateral 
meniscectomy of the left knee as secondary to service-
connected left varicocele ligation.

4.  Entitlement to service connection of degenerative disc 
disease of the lumbar spine as secondary to service-connected 
left varicocele ligation.

5.  Entitlement to service connection for umbilical hernia as 
secondary to service-connected left varicocele ligation.

6.  Entitlement to service connection for intermittent 
explosive disorder and dystheymia (claimed as anxiety, panic 
attacks and depression) as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February  1972 to 
January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran has a stable, hypopigmented, superficial scar 
that is a residual of a left varicocele ligation, with no 
evidence of pain on palpation, limitation of motion, 
limitation of function, underlying adherence, or instability.
2.  The veteran has avascular necrosis of the left hip that 
was not present until many years following service and is not 
related to his service-connected residual scar from a left 
varicocele ligation.

3.  The veteran has gouty arthritis and a lateral meniscal 
tear status post partial lateral meniscectomy of the left 
knee that was not present until many years following service 
and is not related to his service-connected residual scar 
from a left varicocele ligation.

4.  The veteran has degenerative disc disease of the lumbar 
spine that was not present until many years following service 
and is not related to his service-connected residual scar 
from a left varicocele ligation.

5.  The veteran has a small reducible hernia at the umbilicus 
that was not present until many years following service and 
is not related to his service-connected residual scar from a 
left varicocele ligation.

6.  The veteran has intermittent explosive disorder and 
dystheymia (claimed as anxiety, panic attacks and depression) 
that was not present until many years following service and 
is not related to his service-connected residual scar from a 
left varicocele ligation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a residual 
scar from a left varicocele ligation have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.519, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2007).

2.  Avascular necrosis of the left hip was not incurred in, 
or aggravated by active service, nor is such disorder 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).
3.  Gouty arthritis and a lateral meniscal tear status post 
partial lateral meniscectomy of the left knee was not 
incurred in, or aggravated by active service, and arthritis 
may not be presumed to have been so incurred, nor is such 
disorder proximately due to, or the result of, a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  Degenerative disc disease of the lumbar spine was not 
incurred in, or aggravated by active service, nor is such 
disorder proximately due to, or the result of, a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

5.  A small reducible hernia at the umbilicus was not 
incurred in, or aggravated by active service, nor is such 
disorder proximately due to, or the result of, a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

6.  Intermittent explosive disorder and dysthymia (claimed as 
anxiety, panic attacks and depression) was not incurred in, 
or aggravated by active service, nor is such disorder 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in September 2003 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

I.  The claim for an initial compensable rating for a service 
connected scar, residuals of a left varicocele ligation

A rating decision date May 2004 granted service connection 
for a scar due to residuals of a left varicocele ligation, 
and assigned a noncompensable rating, effective September 8, 
2003.  The veteran contends that he is entitled to a 
compensable rating. 

Private and VA medical records are silent to complaints or 
treatment for residuals of the left varicocele ligation, and 
the residual scar.  Social Security Administration (SSA) 
records show that the veteran was granted disability benefits 
in July 2003, however, no mention is made regarding the 
residual scar from the veteran's left varicocele ligation.

In his statements, the veteran asserted that his scar caused 
him continuous pain, and that nerves in the area often twitch 
and there was soreness and tenderness when pressure was 
applied to the area.  He also asserted that his pants rubbed 
and irritated the area a lot.  The veteran reasserted his 
contentions during his July 2007 hearing before the 
undersigned veterans law judge.  He also asserted during the 
hearing that the scar limited his motion as a result of the 
pain he feels in the area.  

The veteran was provided a VA examination for his scar in May 
2005.  The veteran complained of tenderness on palpation but 
reported no treatment for his scar and denied any other 
symptoms associated with the scar.  Examination revealed a 
stable, hypogimented, superficial scar that was five inches 
long and one half inch wide with no pain on palpation, and no 
adherence to underlying tissue.  The skin was well-healed 
with no evidence of atrophy, shininess or scaliness.  There 
was also no elevation, depression, inflammation, edema or 
keloid formation.  There was no incisional hernia associated 
with the scar.  Finally, there was no evidence of induration, 
inflexibility, limitation of motion, or limitation of 
function associated with the scar.  The examiner also 
expressly opined that the veteran had no limiting disability 
caused by the scar; the superficial scar did not cause 
limitation of motion; and there was no evidence of recurrence 
of a left varicocele.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1994).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2006), for 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, a 10 percent evaluation is warranted 
for area or areas exceeding 6 square inches (39 sq. cm.).  
The regulation notes: (1) scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with Sec. 4.25 of this part; and 
(2) a deep scar is one associated with underlying soft tissue 
damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motions warrant a 10 percent evaluation for 
area of areas of 144 square inches (929 sq. cm.) or greater.  
The regulation notes: (1) scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with Sec. 4.25 of this part; and 
(2) a superficial scar is one not associated with underlying 
soft tissue.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
evaluation is warranted for scars, superficial, unstable.  
The regulation notes: (1) An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar; and (2) a superficial scar is one not associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
evaluation is warranted for scars, superficial, painful on 
examination.  The regulation notes: (1) a superficial scar is 
one not associated with underlying soft tissue damage; and 
(2) in this case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  

The veteran currently has a noncompensable rating for his 
residuals of a left varicocele ligation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7802, for scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion.  The May 2005 VA examination found one 
superficial, stable scar five inches long by one half inch 
wide with no evidence of adherence to underlying tissue.  As 
the scar is less than 144 sq. in., in size, a compensable 
rating under Diagnostic Code 7802 is not warranted.

Additionally, while the veteran complained of limitation of 
motion and pain due to his scar, the May 2005 examination 
showed no evidence of limitation of motion, instability, pain 
on examination, or limitation of function associated with the 
scar.  The examiner expressly stated that there was no 
limiting disability caused by the scar and that the 
superficial scar did not cause limitation of motion.  
Therefore a compensable rating under Diagnostic Codes 7801, 
7803, 7804, or 7805 is not warranted.  

Thus the Board finds that at no point since the grant of 
service connection does the veteran's residual scar for a 
left varicocele ligation warrant a compensable rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1994).  Under the 
circumstances of the instant case, the Board must find that 
the preponderance of the evidence is against the claim for a 
compensable rating for a scar associated with residuals of a 
left varicocele ligation; the benefit-of-the-doubt doctrine 
is inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  The claims for service connection

The veteran contends that his avascular neurosis of the left 
hip was caused by his left varicocele ligation during 
service.  He further contends that his left knee disability, 
low back disability, and umbilical hernia were caused by his 
avascular neurosis of the left hip, and/or by the left 
varicocele ligation.  Finally, he claimed that his 
intermittent explosive disorder was related to a service-
connected disability.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2007).  To establish entitlement to service 
connection on a secondary basis, there must be competent 
medical evidence of record establishing that a current 
disability is proximately due to, or the result of, a 
service-connected disability.  See Lantham v. Brown, 7 Vet. 
App. 359, 365 (1995).

Additionally, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran does not contend that his above-listed 
disabilities occurred during service.  The veteran's service 
medical records are silent to any hip, back, or knee 
complaints.  Additionally, there were no complaints or 
diagnoses for an umbilical hernia or any psychiatric 
condition during service.  

The veteran submitted numerous private and VA medical records 
in support of his claims.  A VA treatment record dated March 
1995 showed diagnoses of acute gouty arthritis of the left 
knee, depression, and substance abuse.  

Private treatment records date April 1998 through September 
2000 from the Life Management Center reflected treatment for 
intermittent explosive disorder and dysthymia.  A July 1998 
record reflected diagnoses of intermittent explosive disorder 
and alcohol abuse.  Subsequent records revealed further 
treatment for the psychiatric disorder, and included 
diagnoses such as anxiety disorder, not otherwise specified, 
depressive disorder, not otherwise specified, and dysthymia.  

A December 2000 MRI of the left knee showed small joint 
effusion, and small focal grade III tear within the anterior 
horn of the lateral meniscus.  A December 2000 MRI of the 
left hip showed bilateral osteonecorsis at the hips, with 
findings more advanced on the left.  A December 2000 MRI of 
the lumbar spine showed posterior bulging discs at L3-4 and 
L4-5 levels with no disc protrusions.  

A medical report dated January 2001 by Dr. J.P.M., revealed a 
diagnosis of degenerative disc disease of the lumbar spine, 
advanced avascular neurcosis of both hips, and a left knee 
effusion, but noted the primary problem seemed to be with the 
left hip joint.  

Treatment reports from Southern Bone and Joint Specialists, 
P.C., revealed treatment for the veteran's disabilities, 
including a partial lateral meniscectomy of the left knee.  A 
February 2001 medical opinion indicated that the veteran 
complained of low back pain, left hip and groin pain, as well 
as left knee pain, that had been present since about November 
2000.  The physician indicated that there was no history of 
trauma to the left hip, and nothing he could relate to the 
cause of the osteonecrosis of the left hip.  The physician 
provided diagnoses of bilateral hip osteonecrosis/avascular 
necrosis, probably idiopathic in etiology, low back pain with 
MRI evidence of degenerative disc disease, and a possible 
left knee lateral meniscal tear. 

SSA records show that the veteran was granted disability 
benefits in July 2003, based on severe impairments, 
including; bilateral avascular necrosis of the hips, left 
knee pain status post arthroscopic surgery for medial 
meniscal tear, major depressive disorder, anxiety disorder, 
and low back pain secondary to degenerative disc disease of 
the lumbar spine.  No mention is made regarding the residual 
scar from the veteran's left varicocele ligation.

An October 2003 CT scan of the abdomen noted an unremarkable, 
unenhanced CT scan.  

The veteran was afforded a VA examination in May 2005.  
Examination of the left hip revealed avascular necrosis.  The 
veteran asserted that his avascular necrosis of the left hip 
was caused by his in-service ligation of the left internal 
spermatic vein.  The examiner stated that it was well-
described in medical literature that osteonecrosis, also 
known as avascular necrosis, is a pathological process caused 
by comprised of the bone vasculature leading to the death of 
bone and marrow cells.  Etiologic factors associated with 
osteonecrosis included traumatic events such as femoral neck 
fracture, dislocation, or minor trauma.  Nontraumatic causes 
included corticosteroid use, alcohol use, cigarette smoking, 
hyperuricemia/gout, other metabolic derangements, or 
idiopathic etiology.  The examiner opined that the given the 
above, the ligation of the veteran's left spermatic vein 
during the left varicocele ligation would not have 
interrupted the blood supply to the arteries of either hip.  
Additionally the examiner opined that there was no medical 
literature, data or evidence that supported a relationship 
between the veteran's left varicocele ligation scar and his 
avascular necrosis of the left hip.  The examiner opined that 
the veteran's avascular necrosis of the left hip was not due 
to, caused by, or aggravated by his service-connected 
residual scar of the left varicocele ligation.

The examiner also addressed the veteran's assertion that his 
left knee disability, degenerative disc disease of the lumbar 
spine, umbilical hernia, and intermittent explosive disorder 
were caused by the residual scar from his left varicocele 
ligation during service.  The examiner noted that the veteran 
was diagnosed with gouty arthritis of the left knee in 1995, 
and underwent arthroscopic surgery for a torn left lateral 
meniscus in 2001, which was paid for by workers compensation.  
The examiner opined that the medical evidence established 
that the injury to the left knee was possibly due to a work 
injury, and nevertheless, occurred many years after service.  
The examiner also noted that the veteran currently had 
degenerative disc disease of the lumbar spine that was not 
diagnosed until many years after service.  Examination of the 
abdomen revealed a small reducible hernia at the umbilicus 
measuring less than one inch in diameter.  Finally, the 
examiner indicated that the veteran received treatment for 
psychiatric disorders, including intermittent explosive 
disorder, dysthymia, and alcohol abuse.  Regarding each of 
the four above-listed disorders, the examiner opined that 
there is no medical literature, data, or evidence that 
allowed for a relationship between the veteran's disorders 
and the service-connected left varicocele ligation scar.  The 
examiner specifically stated that the veteran's left knee, 
degenerative disc disease, umbilical hernia, and intermittent 
explosive disorders were not due to, caused by, or aggravated 
by his service-connected condition.

The examiner "firmly agreed" with the prior rating 
decisions that denied service connection for the veteran's 
claimed medical conditions on a secondary basis to his 
service-connected left varicocele ligation scar.  The 
examiner further emphasized that despite the fact that, based 
on the medical literature, data, and evidence, a relationship 
between the claimed disorders and the scar was an 
"anatomical impossibility," the veteran adamantly believed 
that his claimed medical conditions were all due to the left 
varicocele ligation.  Moreover, the examiner noted that the 
veteran was unwilling to accept the obvious time discordance, 
with the claimed conditions having an onset in 1995 or later 
- nearly 20 years after his left varicocele ligation.  

While the medical evidence shows current avascular necrosis 
of the left hip, there is no evidence in the record that his 
left hip avascular necrosis is related to his service-
connected residual scar of the left varicocele ligation.  The 
first documentation of the veteran's avascular necrosis was 
in March 1995, nearly 20 years after service.  The February 
2001 treatment report attributed the avascular necrosis to an 
idiopathic etiology.  The May 2005 VA examiner opined that 
the ligation of the veteran's left spermatic vein during the 
left varicocele ligation would not have interrupted the blood 
supply to the arteries of either hip.  Additionally the 
examiner opined that there was no medical literature, data or 
evidence that supports a relationship between the veteran's 
left varicocele ligation scar and his avascular necrosis of 
the left hip.  Thus, the evidence of record does not show 
that the veteran's avascular necrosis of the left hip was 
caused by or was aggravated by his service-connected residual 
scar from left varicocele ligation, or by any other incidence 
of service.  

While the medical evidence shows current gouty arthritis of 
the left knee with postoperative lateral meniscus tear, there 
is no evidence of record that the gouty arthritis is related 
to his service-connected residual scar of the left varicocele 
ligation.  The first documentation of gouty arthritis was in 
March 1995, nearly 20 years after service.  Additionally, the 
February 2001 medical opinion indicated that the veteran 
complained of left knee pain that had been present since 
about November 2000.  After a review of the records, the VA 
examiner in 2005 noted that the injury to the left knee 
occurred many years after service and opined that based on 
the medical literature, data, and evidence, the relationship 
between the veteran's left knee condition and the veteran's 
service-connected left varicocele ligation scar was an 
"anatomical impossibility."  Thus, the evidence of record 
does not show that the veteran's left knee condition was 
caused by or was aggravated by his service-connected residual 
scar from left varicocele ligation, or by any other incidence 
of service.  

While the medical evidence shows current degenerative disc 
disease of the lumbar spine, there is no evidence of record 
that the gouty arthritis is related to his service-connected 
residual scar of the left varicocele ligation.  The first 
documentation of degenerative disc disease was in March 1995, 
nearly 20 years after service.  Additionally, the February 
2001 medical opinion indicated that the veteran complained of 
low back pain that had been present since about November 
2000.   The May 2005 VA examiner noted the veteran's current 
degenerative disc disease but stated that there was no 
medical literature, data or evidence that allowed for a 
relationship between the veteran's degenerative disc disease 
and the veteran's service-connected left varicocele ligation 
scar.  Thus, the evidence of record does not show that the 
veteran's degenerative disc disease of the lumbar spine was 
caused by or was aggravated by his service-connected residual 
scar from left varicocele ligation, or by any other incidence 
of service.  

While the veteran currently has a small reducible hernia at 
the umbilicus, there is no evidence of record that the small 
hernia is related to his service-connected residual scar of 
the left varicocele ligation.  A 2003 CT scan of the abdomen 
showed a normal abdomen.  In May 2005, the VA examiner found 
a small reducible hernia at the umbilicus that was unrelated 
to the veteran's residuals of a left varicocele ligation.  
Thus, the evidence of record does not show that the veteran's 
umbilical hernia was caused by or was aggravated by his 
service-connected residual scar from left varicocele 
ligation, or by any other incidence of service.  

While the veteran currently has intermittent explosive 
disorder and dysthymia, there is no evidence of record that 
the psychiatric condition is related to his service-connected 
residual scar of the left varicocele ligation.  The first 
diagnosis of depression was in 1995, and the first diagnosis 
of intermittent explosive disorder was in 1998 - more than 20 
years after his discharge from service.  The May 2005 
examiner opined that there is no medical literature, data, or 
evidence that allowed for a relationship between the 
veteran's psychiatric disorders and the service-connected 
left varicocele ligation scar.  Thus, the evidence of record 
does not show that the veteran's psychiatric disorders, 
including his intermittent explosive disorder and dysthymia 
was caused by or was aggravated by his service-connected 
residual scar from left varicocele ligation, or by any other 
incidence of service.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An initial compensable rating for a residual scar of a left 
varicocele ligation is denied.

Service connection for avascular necrosis of the left hip as 
secondary to service-connected left varicocele ligation is 
denied.

Service connection for gouty arthritis and alteral meniscal 
tear status post partial lateral meniscectomy of the left 
knee as secondary to service-connected left varicocele 
ligation is denied.

Service connection of degenerative disc disease of the lumbar 
spine as secondary to service-connected left varicocele 
ligation is denied.

Service connection for umbilical hernia as secondary to 
service-connected left varicocele ligation is denied.





Service connection for intermittent explosive disorder and 
dystheymia (claimed as anxiety, panic attacks and depression) 
as secondary to service-connected disability is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


